DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant’s election without traverse of Invention I and Species A in the reply filed on November 9th, 2021 is acknowledged.
	The applicant’s arguments that claims 34 and 44 read on elected Species A is persuasive. Claims 34-47 will be examined on the merits. 
Claims 48-53 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on November 9th, 2021.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 34-47 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,537,238. Although the claims at issue are not identical, they are not patentably distinct from each other the difference between the invention of claims 34-47 of the current application and the invention of claims 1-13 of the patent lies in the fact that the invention of claims 1-13 of the patent includes more elements and is thus more specific. Thus the invention of claims 1-13 of the patent is in effect a "species" of the "generic" invention of claims 34-47 of the current application. It has been held that the generic invention is “anticipated” by the species. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Since claims 34-47 are anticipated by claims 1-13, claims 34-47 are not patentably distinct from claims 1-13.
Claims 34-47 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 34-52 of copending Application No. 14/732,749 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the difference between the invention of claims 34-47 of the current application and the invention of claims 34-52 of the copending application lies in the fact that the invention of claims 34-52 of the copending application includes more elements and is thus more specific. Thus the invention of claims 34-52 of the copending application is in effect a "species" of the "generic" invention of claims 34-47 of the current application. It has been held that the generic invention is “anticipated” by the species. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Since claims 34-47 are anticipated by claims 34-52, claims 34-47 are not patentably distinct from claims 34-52.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 34-43 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 34 recites the limitation "the multi-lumen endoscope" in line 3. There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 34-36 and 43-46 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Edwards (U.S. Publication 2012/0109178) in view of Schaer (U.S. Publication 2004/0082859) and in view of Bergman (U.S. Patent 4,718,406).
 	Edwards discloses a device (for example see Figure 17) comprising an endoscope receiving member (18) including a longitudinal axis, a first lumen (a first lumen 36) configured to receive an endoscope (column 6 lines 31-54 discloses lumens 
Schaer teaches a device (for example see Figure 33) comprising an endoscopic device including a plurality of flexible/bendable elongate strips (302) that form a chamber configured to engage a wall of a body lumen, wherein the device further comprises a proximal balloon (260a) and a distal balloon (260b) positioned such that the flexible/bendable elongate strips and the chamber are between the balloons in order to block off a portion of the body lumen forming an adjustable sealed work space to perform surgical procedures. It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the device of Edwards further 
Bergman teaches a device comprising an endoscope receiving member (cystoscope), wherein the device further comprises an endoscope (10) disposed within the endoscope receiving member in order to allow the surgeon to view an area within a patient. It would have been obvious to one having ordinary skill in the art the time the invention was made to provide the device of Edwards further comprising an endoscope in order to allow the surgeon to view an area within a patient. 
Claims 37-42 and 47 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Edwards (U.S. Publication 2012/0109178) in view of Schaer (U.S. Publication 2004/0082859) further in view of Bergman (U.S. Patent 4,718,406) further in view of Yoon (U.S. Patent 5,954,731).
As discussed above the invention of Edwards as modified by Schaer as further modified by Bergman discloses the invention as claimed except for the device further comprising a first instrument positioned in the second lumen and a second instrument positioned in the third lumen. Yoon teaches a device (for example see Figures 1-8) comprising an endoscope receiving member (16), a chamber defined at the distal end of the endoscope receiving member, a first lumen (22e) that receives an endoscope (26), a second lumen (22a) having an opening extending into the chamber capable of allowing the distal end of an instrument to extend into the chamber, and a third lumen (22b) having an opening extending into the chamber capable of allowing the distal end . 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for cited references the examiner felt were relevant to the application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas Woodall whose telephone number is (571) 272-5204. The examiner can normally be reached on Monday-Friday 8am to 5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Kevin Truong, at (571)272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/NICHOLAS W WOODALL/Primary Examiner, Art Unit 3775